DETAILED ACTION
Allowable Subject Matter
Claims 1, 3-6, 9-11, 13-16, 19-21, 23-26, and 28-33 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11, the prior art taken alone or in combination fails to disclose or render obvious a cutting/creasing rule comprising: a proximal portion; a distal portion projecting from the proximal portion; a tip on the distal portion which acts upon a sheet of blank material to form at least one of a cut and a crease in the sheet of blank material, wherein an inner face of the proximal portion confronting a board substrate/die board and aligned with the tip is in contact with the board substrate/die board to provide support to the tip; and an outer face on the proximal portion opposite from the board substrate/die board and at a juncture with the distal portion, the outer face being parallel to the board substrate/die board, wherein the proximal portion is integral with the distal portion.
The combination of these limitations makes independent claims 1 and 11 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
Regarding independent claim 21, the prior art taken alone or in combination fails to disclose or render obvious a method of producing a cutting/creasing rule for use on a die board for producing carton blanks, the method comprising the steps of: positioning a proximal portion of the rule; and additive manufacturing a distal portion and a tip of the rule on the proximal portion of the rule, wherein an inner face of the proximal portion confronting the die board and aligned with the tip is in contact with the die board to provide support to the tip; wherein an outer face of the proximal portion opposite from the die board and at a juncture with the distal portion is parallel to the die board; and wherein the proximal portion is integral with the distal portion.
The combination of these limitations makes independent claim 21 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731